UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7345


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MARLON BRAMWELL, a/k/a May Day,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Liam O’Grady, District
Judge. (1:91-cr-00429-AVB-2; 1:14-cv-00691-LO)


Submitted:   January 28, 2016             Decided:   February 9, 2016


Before MOTZ, KING, and WYNN, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Marlon Bramwell, Appellant Pro Se.       Lawrence Joseph Leiser,
Assistant United States Attorney, Jeffrey L. Shih, OFFICE OF THE
UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Marlon Bramwell seeks to appeal the district court’s (1)

denial   of     his    motion       to   correct     the     presentence        report,       (2)

denial     of    his      self-styled        motions       to     reopen       his    original

28 U.S.C.       § 2255          (2012)     proceeding,       and    (3)        dismissal      as

successive       of       his     § 2255     motion.         We    conclude          that     the

certificate          of     appealability           requirement          in      28     U.S.C.

§ 2253(c)(1)(B) (2012), applies to (1) and (3) but not to (2).*

We therefore dismiss in part and affirm in part.

     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                     When the district court denies

relief   on     the    merits,       a   prisoner      satisfies        this    standard       by

demonstrating         that       reasonable        jurists      would     find       that     the

district      court’s       assessment       of    the     constitutional            claims    is

debatable       or    wrong.        Slack     v.    McDaniel,      529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable and that the motion states a debatable claim

     * Because the district court addressed Bramwell’s motions to
reopen under Fed. R. Civ. P. 60 on the merits, the certificate
of appealability requirement applies to that portion of the
district court’s order.    See United States v. McRae, 793 F.3d
392, 399-400 & n.7 (4th Cir. 2015).



                                               2
of the denial of a constitutional right.                  Slack, 529 U.S. at

484-85.   We have independently reviewed the record and conclude

that Bramwell has not made the requisite showing.                     Accordingly,

we deny a certificate of appealability and dismiss the appeal of

the denial of Bramwell’s motions to reopen and the dismissal of

his § 2255 motion.

     Turning    to   Bramwell’s   motion     to   correct       the    presentence

report,   we   confine   our   review   to   the       issues    raised    in   the

appellant’s brief.       See 4th Cir. R. 34(b).              Because Bramwell’s

informal brief does not challenge this basis for the district

court’s disposition, Bramwell has forfeited appellate review of

this portion of the court’s order.                We therefore affirm the

district court’s denial of this motion.

      We dispense with oral argument because the facts and legal

contentions    are   adequately   presented       in   the    materials     before

this court and argument would not aid the decisional process.



                                                             DISMISSED IN PART;
                                                               AFFIRMED IN PART




                                    3